Citation Nr: 1424182	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle/fracture disability, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4. Entitlement to service connection for a neck condition to include as secondary to service-connected mechanical lower back pain.

5. Entitlement to service connection for a bilateral shoulder condition to include as secondary to service-connected mechanical lower back pain.

6. Entitlement to service connection for a bilateral leg condition to include as secondary to service-connected mechanical lower back pain.

7. Entitlement to service connection for a bilateral arm condition to include as secondary to service-connected mechanical lower back pain.

8. Entitlement to an increased disability rating in excess of 10 percent for chronic mechanical lower back pain.

9. Entitlement to a compensable disability rating for residuals of a right ankle injury, right ankle pain, resolved.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.

The request to reopen a previously denied claim of entitlement to service connection for a left knee disability and a left ankle/fracture disability is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.  These issues and the issues of entitlement to an increased disability rating in excess of 10 percent for chronic mechanical lower back pain and entitlement to a compensable disability rating for residuals of a right ankle injury, right ankle pain, resolved, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The RO decision of October 1991 denied the Veteran's claims of entitlement to service connection for a left knee disability, a left ankle/fracture disability, and bilateral hearing loss.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the October 1991 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.

3. Evidence received since the October 1991 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a left ankle/fracture disability.

4. Evidence received since the October 1991 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

5. The Veteran has not been diagnosed with a neck condition that manifested during, or as a result of, active military service, or, that was caused by or permanently aggravated by a service-connected disability.

6. The Veteran has not been diagnosed with a bilateral shoulder condition that manifested during, or as a result of, active military service, or, that was caused by or permanently aggravated by a service-connected disability.

7. The Veteran has not been diagnosed with a bilateral leg condition that manifested during, or as a result of, active military service, or, that was caused by or permanently aggravated by a service-connected disability.

8. The Veteran has not been diagnosed with a bilateral arm condition that manifested during, or as a result of, active military service, or, that was caused by or permanently aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The October 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the October 1991 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Since the October 1991 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle/fracture disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. Since the October 1991 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2013).

5. A neck disorder was not incurred in or aggravated by active service, may not be presumed to have been and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

6. A bilateral shoulder disorder was not incurred in or aggravated by active service, may not be presumed to have been and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

7. A bilateral leg disorder was not incurred in or aggravated by active service, may not be presumed to have been and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8. A bilateral arm disorder was not incurred in or aggravated by active service, may not be presumed to have been and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 
 
Letters dated in September 2010 and December 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the Veteran's previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Here, the Board notes the September 2010 notice letter included the requirements pursuant to Kent.  This letter also explained to the Veteran why his claims for service connection were previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in December 2010, March 2011 and January 2012.  The December 2010 and March 2011 VA examinations involved review of the claims file and thorough examinations of the Veteran and the opinions were supported by sufficient rationale. Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein, such that the essential fairness of the adjudication is not affected.

II. Whether New and Material Evidence Has Been Received

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, the Board must decide whether the veteran has submitted new and material evidence to reopen claim of entitlement to service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's left knee disability, left ankle/fracture disability, and bilateral hearing loss service connection claims were originally denied in an October 1991 rating decision as pertinent disability was not found in the prior VA examination; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the October 1991 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).   

In August 2010, the Veteran submitted a new claim for entitlement to service connection for a left knee disability, a left ankle/fracture disability, and bilateral hearing loss.  This resulted in the February 2011 denial by the RO which is the subject of the current appeal. 

The October 1991 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a left knee disability, left ankle/fracture disability, and bilateral hearing loss.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding the claims for the left knee and left ankle disabilities, according to the August 2010 claim to reopen, the Veteran stated he currently has pain and is limited in the activities he can perform due to left knee and left ankle disability.

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay statement of experiencing symptomatology of a current left knee and left ankle disability, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, namely the existence of current left knee and left ankle disability.

Therefore, since there is new and material evidence, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  They now must be readjudicated on the underlying merits, i.e., on a de novo basis.  These claims will be discussed further in the REMAND following this decision.

Regarding the Veteran's request to reopen the claim for entitlement to service connection for bilateral hearing loss, the Board acknowledges that he stated in his August 2010 claim that his hearing loss had become worse.  He stated that he has more difficulty hearing, namely higher tones in both ears but predominantly in the right ear. 

The Veteran was afforded a new VA audiologic examination in March 2011.  On the authorized VA audiologic evaluation for rating purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
15
LEFT
15
0
0
0
35

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013).

Here, the evidence of record does not show the Veteran has a current diagnosis for bilateral hearing loss as defined by VA regulations.  The Board acknowledges that while this is  new evidence, the unestablished fact, the existence of bilateral hearing loss, is not established.  Therefore, it does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material."

There is no other evidence that could be considered new and material evidence in this case.  In reaching this conclusion, the Board has considered the various statements made by the Veteran.  While the Veteran has continually asserted that his current symptoms are the result of his military service and that he has a current disability of hearing loss, the Board observes that these contentions were advanced by the Veteran at the time of the prior RO denial and were considered by the RO. Accordingly, this information is essentially duplicative of information previously considered and, therefore, does not service to reopen the claim. 

Review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran has diagnosis of bilateral hearing loss.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact.  As new and material evidence has not been submitted, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

III. Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis or sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not been diagnosed with any disability listed in 38 C.F.R. § 3.309(a).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection on both direct and secondary bases, as alleged by the Veteran.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran argues that his current neck, bilateral shoulder, bilateral leg, and bilateral arm disabilities are secondary to his service-connected low back strain.  

The Board notes that the Veteran is currently service connected for  mechanical lower back pain (without radiculopathy or herniated disc syndrome), a resolved right ankle disability (previously right ankle pain, residuals of an ankle injury, resolved), tinnitus, and benign varicocele of the left testicle.

According to the in-service treatment records, the Veteran stated he was in a motor vehicle accident in 1979 prior to service but did not indicate whether there were any residual injuries to the neck, shoulders, legs and arms.  Private treatment records, a copy of which is contained in the service treatment records, confirm the Veteran was in a motor vehicle accident in October 1979 but that the position and alignment of the cervical spine were normal. 

In-service treatment records from 1980 to 1989 indicate the Veteran was treated for injuries to his knees and ankles.  There is also indication the Veteran complained of pain in his upper back.  There is no evidence of complaints or treatment for any disability of the arms, bilaterally. 

Furthermore, the Veteran's April 1989 separation examination is absent of any complaints, treatment, or diagnosis of any neck, bilateral shoulder, bilateral leg, or bilateral arm disability. 

According to the post-service treatment records, the Veteran was afforded a VA examination in April 1991 where upon physical examination, he was diagnosed with mechanical back pain with no evidence of radiculopathy or herniated disc syndrome; painful right ankle, status post well healed right lateral malleolar fracture; status post left ankle sprain; and status post left knee strain; among other diagnoses unrelated to the Veteran's current claims.

The Veteran underwent another VA examination in August 1992 during which he was not diagnosed with any neck, bilateral shoulder, bilateral leg, or bilateral arm disabilities.

Private treatment records from Holly Tree Family Practice, dated July 2004 to November 2009, indicate the Veteran reported pain in his lower extremities but no diagnosis of a disability was made.  In addition, there was no treatment or diagnosis for any disabilities of the neck, bilateral shoulders or bilateral arms.

In December 2010, the Veteran was afforded a VA examination where upon physical examination and a review of the evidence of record, the examiner's findings included a fracture of the right ankle, which was treated and resolved; no abnormalities of the right or left shoulder; no abnormalities of the bilateral arms; and no abnormalities of the bilateral legs.

A peripheral nerves examination of the neck, bilateral shoulders, bilateral legs, and bilateral arms also failed to identify any abnormalities.  

Upon a VA examination of the spine, the examiner opined that the Veteran's claimed bilateral arm and bilateral leg conditions were less likely as not caused by or a result of the Veteran's service-connected low back strain.  Regarding the effects of the Veteran's low back strain, the examiner explained the following:

This [V]eteran has established service [connection] for mechanical low back strain which does seem to cause some discomfort especially with prolonged sitting and increasing pain at the end of [the] work day.  Examination of [the] lower extremities was negative for any sensory or motor nerve deficits.  There were no abnormalities found of the upper or lower extremity in terms of sensory or motor nerve deficits.  Therefore this [V]eteran's service-connected mechanical lower back strain does not cause any bilateral leg condition and physiologically cannot cause any symptoms in the upper extremity or neck.

Furthermore, the examiner opined that the Veteran's neck condition was less likely as not caused by or the result of his service-connected mechanical low back strain.  The examiner explained that the Veteran had normal range of motion of the cervical spine without pain or guarding.  The examiner further stated that it was "possible due to improper posture that neck pain can develop but this would not be related to [the] [V]eteran's service-connected low back condition." 

In February 2011, the examiner provided an addendum to the December 2010 VA examination stating in regard to the lack of diagnosis of the bilateral leg condition:

There was no abnormality found of either lower extremity and the [V]eteran himself denied any radiculopathy to either leg from his low back therefore as no abnormalities were found no diagnosis was provided.  This [V]eteran[']s lower extremities were considered normal without sensory or motor deficits.

Finally, in January 2012, a VA examiner opined that upon review of the evidence of record, the Veteran's service-connected mechanical low back strain, "as previously determined on the [Compensation and Pension] exam of [December 2010], is less likely as not the cause, aggravation of, or result of [the] [Veteran's] neck and right upper extremity symptoms.  In addition, this [V]eteran's service-connected mechanical low back strain would not likely result in lower extremity radiculopathy which was not present on [the VA examination] of [December 2010]" or any other medical report of record.  

After consideration of the entire record and the relevant law, the Board finds that the Veteran's neck, bilateral shoulder, bilateral leg, and bilateral arm disabilities are not related to service, and service connection is not established.  

The Board finds that the evidence of record does not support a finding of a current disability other than what has already been service connected.  See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, evidence of record does not establish that the Veteran has been diagnosed with a disability of the neck, bilateral shoulders, bilateral legs, or the bilateral arms.

In this case, the VA examinations, VA treatment records, and private treatment records do not indicate the Veteran has a disability that is a separate and distinct disability from those that have been service connected.  Particularly, none of the VA examinations determined there was a disability associated with the low back strain.  Furthermore, the VA examiners specifically opined the Veteran's symptoms have not been associated with a particular diagnosis.  Accordingly, the Veteran has not shown a current disorder that is separate and distinct disability from that which has already been service connected and for which service connection can be granted. 

The Board acknowledges complaints, treatment, and a diagnosis of a right ankle disability.  However, to assign a separate rating based on this symptomatology would amount to pyramiding.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's right ankle disability has already been service connected and the symptoms of such have already been considered in the disability rating.  Furthermore, the issues of the left knee and right ankle have been considered as separate claims, which the Board is remanding herein for further development.

The Board has considered the Veteran's assertions that pain in his neck, shoulders, legs, and arms is due to his military service or secondary to his service-connected low back strain.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as his current symptomatology.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally considered to be competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or specialized training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

The Board acknowledges the Veteran's belief that he has pain that is separate and distinct from that which has already been service connected.  However, given the objective medical evidence, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of minimal probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record.

Finally, with respect to the foregoing, the Board recognizes that the Veteran may experience pain in his neck, shoulders, legs, and arms; however, the Board notes that pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).   Although the Veteran did report pain, all the post-service treatment records were negative for underlying pathology.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims of entitlement to service connection for neck, bilateral shoulder, bilateral leg, and bilateral arm disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For the reasons set forth, the Veteran's claims are denied.



ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a left knee disability is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for a left ankle/fracture disability is reopened and, to that extent only, the appeal is granted.

As new and material evidence has not been received, the claim for entitlement to service connection for bilateral hearing loss is not reopened.

Entitlement to service connection for a neck condition, to include as secondary to service-connected mechanical lower back pain, is denied

Entitlement to service connection for a bilateral shoulder condition, to include as secondary to service-connected mechanical lower back pain, is denied.

Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connected mechanical lower back pain, is denied.

Entitlement to service connection for a bilateral arm condition, to include as secondary to service-connected mechanical lower back pain, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection claims

Regarding the claims of entitlement to service connection for left knee and left ankle disability, it is clear from the record that the Veteran has reported symptoms and treatment during service.  Notably, according to the April 1989 Report of Medical History, the Veteran reported that he fractured his left ankle in 1981 and 1984 while playing basketball.  He also reported that he "twisted [his] knee which caused severe swelling and has caused pain on several occasions in 1985."  While it is unclear which knee the Veteran was referring to, the Board cannot ignore the possibility the statement was in reference to the left knee. 

Furthermore, as previously stated, the Veteran has reported current symptomatology of left knee and left ankle disability in his August 2010 claim.  
 
As such, given the lay statements from the Veteran, and evidence of a possible in-service injury, the evidence raises the possibility of a current disability may have been caused or aggravated by his military service.  Therefore, a remand of these claims is necessary in order to clarify the diagnosis of a left knee and left ankle disability and to obtain a VA medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased rating claims

The Veteran is currently rated at a 10 percent disability evaluation for chronic mechanical lower back pain and a non-compensable rating for his right ankle disability.

The Board acknowledges that the Veteran was afforded a VA examination of his spine and ankle in December 2010, over three years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected mechanical lower back pain and residuals of a right ankle injury, right ankle pain, resolved.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93  (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to identify any left knee and left ankle disabilities.  Specifically, the VA examiner is asked to provide an opinion whether any diagnosed left knee and/or left ankle disability at least as likely as not manifested during service or is otherwise related thereto, or is proximately due to, the result of or aggravated by any service connected disability.

All testing deemed necessary by the examiner should be performed and the results and opinions reported should be explained in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

Additionally, the examiner should consider and address the Veteran's in-service treatment records and VA treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected mechanical lower back pain.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating low back disabilities.  The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report (in degrees) during range of motion at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

3. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right ankle disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating ankle disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including range of motion studies, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point (in degrees) during range of motion any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


